Citation Nr: 1547844	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-27 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left sciatic nerve disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bladder disability.

5.  Entitlement to increases in the ratings for right sciatica with nerve root impingement and low back pain, currently assigned "staged" ratings of 10 percent prior to November 9, 2012, 40 percent from November 9, 2012, and 20 percent from May 26, 2013.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to November 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2013 rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, the RO assigned a 40 percent rating for right sciatica and low back pain, effective November 9, 2012, and a 20 percent rating from May 26, 2013.  In September 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for left sciatic nerve, bilateral hip and bladder disabilities and seeking an increased rating for right sciatica with low back pain are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDING OF FACT

The Veteran is not shown to have a disability of either ankle.




CONCLUSION OF LAW

Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2012, VA notified the Veteran of the information needed to substantiate and complete her claim, to include notice of the information that she was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  The Veteran has been afforded a VA examination.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) are silent for complaints or findings of an ankle disability.  

On May 2013 VA joints examination, the Veteran complained of bilateral ankle tenderness after sitting for long periods of time.  She stated the symptoms began in 2011.  She denied any ankle injury or that she had ever sought treatment for an ankle condition.  The examiner concluded the Veteran did not have an ankle condition.  She opined it was less likely than not that any ankle condition is proximately due to or the result of the Veteran's service-connected low back disability.  She noted the Veteran had only transient subjective ankle complaints and was never treated for or diagnosed with a bilateral ankle disability.  The physical examination of the ankles was normal, and there were no sensory, motor or vascular objective findings.  The examiner reiterated that there was no evidence of an ankle condition.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The Veteran asserts she has a bilateral ankle disability that is related to her service-connected low back disorder.  Following the May 2013 VA examination, the examiner stated the Veteran had only subjective complaints, and did not have any ankle disability.  The Veteran's statements to the effect she has a bilateral ankle condition are of less probative value than the findings on the May 2013 VA examination that no such disability is present.  In summary, there is no clinical evidence in the record demonstrating that the Veteran has a bilateral ankle disability.  As the Veteran has not shown that that she a bilateral ankle disability, she has not presented a valid claim of service connection for such disease.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, her appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a bilateral ankle disability is denied.


REMAND

The Veteran seeks service connection for left sciatic nerve and bilateral hip and bladder disabilities, as well as an increased rating for right sciatica with low back pain.  

A November 2012 VA examination found the Veteran had minimal degenerative changes of the hips.  The examiner concluded it was less likely as not that the Veteran's bilateral hip disability was proximately due to or the result of her low back disorder, and more likely secondary to age-related changes with obesity and a sedentary lifestyle possibly being contributing factors.  In May 2013, the VA examiner who conducted the November 2012 examination completed a Disability Benefits Questionnaire and stated the Veteran did not have a hip condition.  In light of the contradiction, the Board believes a new examination is warranted.  

During the September 2015 hearing before the undersigned, the Veteran testified that she has to wear pads due to leakage.  This is sufficient to warrant examination to determine whether she has a bladder disability and, if so, if it is related to her low back disability.  

Finally, the Veteran claims that the symptoms of her low back disability have increased in severity and that she has spasms all day.  In light of the allegation of worsening, a contemporaneous examination to assess the disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all providers of evaluations and/or treatment she has received for left sciatic nerve, bilateral hip, bladder and low back complaints since 2010, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete copies of the records of the evaluations and treatment from all providers identified (i.e, any records not currently associated with the Veteran's record).

2.  The AOJ should then arrange for orthopedic and neurologic examinations of the Veteran to determine the nature and likely etiology of left sciatic nerve and bilateral hip disability, and assess the current severity of her right sciatica with low back pain.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed.  Based on examination of the veteran and review of his record, the examiner should:

(a) Identify any left lower extremity nerve and right or left hip disability found.  If a hip disability is not diagnosed, reconcile that conclusion with the notations in the record of bilateral hip arthritis.

(b) Identify the likely etiology of any left sciatic nerve or bilateral hip disability diagnosed.   Specifically, is it at least as likely as not the disability was caused or aggravated (the opinion must encompass aggravation) by the service-connected residuals right sciatica with low back pain?

(c) Note all symptoms of the Veteran's right sciatica with low back pain, and describe the related functional impairment.  Findings reported must specifically include ranges of motion, with notation of any further limitations due to pain, weakness, instability, on use, during periods of exacerbation, etc.  Note whether there have been incapacitating episodes or if ankylosis of the lumbar spine is present.

The examiner should include rationale with all opinions. 

3.  The AOJ should then arrange for a genitourinary examination of the Veteran to determine the existence, nature, and likely etiology of any bladder disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed.  Based on examination of the Veteran and review of the record, the examiner should identify the likely etiology of any bladder disability diagnosed.   Specifically, is it at least as likely as not the disability was caused or aggravated (the opinion must encompass aggravation) by the service-connected residuals right sciatica with low back pain?

The examiner should include rationale with all opinions. 

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


